Citation Nr: 1041087	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1. Entitlement to specially adapted housing assistance.

2. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1966 to August 1967.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 rating 
decision of the Phoenix, Arizona Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claims file is now in 
the jurisdiction of the Albuquerque, New Mexico RO.  

The matter of the rating for the Veteran's service-
connected diabetes mellitus has been raised by the record 
(see October 2006 notice of disagreement (NOD)), but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this matter, and it is referred to the 
AOJ for appropriate action.  

As will be discussed in greater detail below, the Veteran 
has also raised a claim of service connection for 
neuropathy in the upper and lower extremities, claimed as 
secondary to service-connected diabetes mellitus, which 
has not been adjudicated by the AOJ.  This matter is 
inextricably intertwined with the matters on appeal, and 
is being remanded for appropriate action.

The appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required. 


REMAND

The Veteran has established service connection for diabetes 
mellitus, Type II, rated 20 percent; chronic ischemic heart 
disease with left ventricular dysfunction, claimed as secondary 
to diabetes mellitus, rated 100 percent; complete paralysis of 
all right radicular groups, rated 90 percent; amputation of the 
left, fourth finger, rated 10 percent; and scars of the right 
shoulder, rated 10 percent.  He has also been awarded special 
monthly compensation (SMC) for the loss of use of one hand and on 
account of having a single disability (ischemic heart disease) 
rated 100 percent with additional service-connected disabilities 
rated 60 percent.

The Veteran alleges that because of his aforementioned service-
connected disabilities, and specifically his ischemic heart 
disease, diabetes mellitus, right shoulder disability, and 
amputation of the left, fourth finger, he needs specially adapted 
housing or a special home adaptation grant to accommodate his 
disabilities.  In particular, he notes that the Phoenix VA 
Medical Center has issued him a motorized scooter because of his 
ischemic heart disease.  See August 2005 VA treatment record.

The Veteran also alleges he is entitled to specially adapted 
housing or a special home adaptation grant because he suffers 
from severe neuropathy of the lower and upper extremities, which 
he claims are a result of his service-connected diabetes 
mellitus.  Specifically, he argues that the severe neuropathy in 
his lower and upper extremities has resulted in the loss of use 
of both his legs and hands.  See October 2006 NOD and July 2007 
VA Form 21-4138; see also February 2009 VA treatment record 
(showing that the Veteran was assessed as having probable 
diabetes mellitus neuropathy and possibly early carpal tunnel 
syndrome in the left hand).  The Board notes that such statements 
raise an informal claim of service connection for neuropathy of 
the upper and lower extremities, claimed as secondary to service-
connected diabetes mellitus.  38 C.F.R. § 3.155; see also Szemraj 
v. Principi, 357 F.3d 1370 (2004) (VA must give a sympathetic 
reading to the Veteran's filings by determining all potential 
claims raised by the evidence, applying all relevant laws and 
regulations).  Under 38 C.F.R. § 3.310(a), a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  A claimant is also 
entitled to service connection on a secondary basis when it is 
shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

As the record raises an informal claim for entitlement to service 
connection for neuropathy in the upper and lower extremities, 
claimed as secondary to service-connected diabetes mellitus, a VA 
examination/opinion is necessary.  See 38 C.F.R. § 3.159(c)(4) 
(Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service or with another service-connected disability), but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim).

Regarding the matters of whether the Veteran is entitled to 
specially adapted housing or a special home adaptation grant, 
these claims are clearly inextricably intertwined with the matter 
of service connection for neuropathy of the upper and lower 
extremities.  Therefore, consideration of these matters must be 
deferred until the matter of service connection for neuropathy of 
the upper and lower extremities, as secondary to service-
connected diabetes mellitus, is resolved.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together).  In this regard, the Board also notes that 
revised versions of 38 C.F.R. §§ 3.809 and 3.809a became 
effective October 25, 2010.  These changes are applicable to all 
applications for specially adapted housing or a special home 
adaptation grant received by VA on or after December 10, 2004.  
As the Veteran's claim for such benefits was received in November 
2005, the revised regulations apply.  Attention of the RO is 
directed to these changes, and the Veteran should have written 
notice of the new regulation.

Accordingly, the case is REMANDED for the following:

1. 	The RO must provide the Veteran 
notice regarding the information and evidence 
needed to substantiate a claim of service 
connection for neuropathy of the upper and 
lower extremities, claimed as secondary to 
service-connected diabetes mellitus.  He 
should be asked to specifically indicate 
whether he is pursuing a service connection 
claim in these matters, and have ample 
opportunity to respond to the notice.  The RO 
should also provide the Veteran written 
notice of the amendments to 38 C.F.R. 
§§ 3.809, 3.809a, effective October 25, 2010.  

2. 	The RO should then arrange for the 
Veteran to be examined by a neurologist to 
determine the nature and likely etiology of 
his neuropathy in the upper and lower 
extremities, if any.  The Veteran's claims 
file, to include this remand, must be 
reviewed by the examiner in conjunction with 
the examination.  Upon examination and 
interview of the Veteran, and review of 
pertinent medical history, the examiner 
should provide opinions responding to the 
following:

(a) What is (are) the diagnosis(es) for the 
Veteran's current neurological 
disability(ies), if any?  The examiner is 
asked to specifically discuss the Veteran's 
complaints of severe pain in his upper and 
lower extremities.

(b) For each neurological disability 
diagnosed, please provide an opinion as to 
whether such is, at least as likely as not 
(i.e., 50 percent or better probability), 
related to the Veteran's service or to his 
service-connected diabetes mellitus.  

The examiner must explain the rationale for 
all opinions provided.  If the examiner is 
unable to render any opinion requested, it 
should be so noted in the record, along with 
an explanation for why it cannot be done.

3. 	The RO should also undertake any 
other development suggested by the 
development ordered above (to include a VA 
examination to determine the severity of (and 
associated functional impairment caused by) 
his service-connected disabilities, and 
specifically as they pertain his specially 
adapted housing and special home adaptation 
grant claims, if such is indicated).

4. 	The RO should then re-adjudicate the 
claims (to include an adjudication of the 
claim of secondary service connection for 
neuropathy in the upper and lower 
extremities).  If either remains denied, the 
RO should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

